 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Technologies CorporationandInternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, District 91andLocal Lodge700, Canel Lodge,InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO.Cases 39-CA-1638 and 39-CA-173216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 7 May 1984 Administrative Law JudgeThomas T. Trunkes issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed briefs in response to the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided in Case 39-CA-1638 to affirm the judge'srulings, findings,' and conclusions,2 to modify theremedy, 3 and to adopt the recommended Order asmodified and in Case 39-CA-1732 to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent with this Decision and Order.The Respondent excepts to the judge's conclu-sion in Case 39-CA-1638 that it violated Section8(a)(1) and (5) of the National Labor Relations Actby unilaterally excluding employees in the new jobclassificationof production control coordinatorfrom production and maintenance bargaining unitsat four plants in Connecticut. In Case 39-CA-1732,theRespondent excepts to the judge's conclusionthat it violated Section 8(a)(1) and (5) by unilateral-ly altering its progressive discipline procedures forabsenteeism at its plant in Middletown, Connecti-cut.We find merit in only the latter exception.The record evidence in Case 39-CA-1732 estab-lishes that the Respondent unilaterally altered itssystem of progressive discipline for absenteeism.Although employees with poor attendance would'The citation in sec IV,A of the judge's decision to the court of ap-peals' decision enforcingBay Shipbuilding Corp,263 NLRB 1133 (1982),is corrected to read as follows 721 F 2d 187 (7th Cir 1983)2No party has excepted to the judge's finding that the Respondent'sdecision to institute a new computerized inventory and control systemwas not a mandatory subject of bargaining Accordingly, we find it un-necessary to pass on the judge's analysis ofOtis Elevator Co,269 NLRB891 (1984) Chairman Dotson agrees with the judge's analysis ofOtis Ele-vator,supra9 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas setout in the 1986 amendment to 26 U S C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlo,ida Steel Corp,231 NLRB 651 (1977)continue to receive an oral warning and a writtenwarning prior to being discharged, under the Re-spondent's revised policy such employees would nolonger additionally receive disciplinary suspensionsprior to discharge.The management functionsclause of the collective-bargaining agreement be-tween the Respondent and the Union provides thatthe Respondent has "the sole right and responsibil-ity to direct the operations of the company and inthis connection . . . to select, hire, and demote em-ployees,including the right to make and apply rulesand regulations forproduction,discipline,efficiency,and safety." [Emphasis added.] In section IV,B ofhis decision, the judge found that, although thisprovision gives the Respondent considerable lati-tude in making rules, it does not clearly and un-equivocallywaive the Union's right to bargainover a change in the Respondent's disciplinarypractices.We do not agree. In our view, the con-tract language plainly grants the Respondent theright to unilaterally make and apply rules for disci-pline. The fact that the Respondent's action at issuehere was characterized as changing a rule ratherthan making a rule is merely a semantical differ-ence. The Respondent's action could be as readilyviewed as rescinding its rule on discipline for ab-senteeism and making a new rule on the same sub-ject.Additionally, we have examined the evidenceof the parties' bargaining history concerning themanagement functions clause, and we can discernfrom history no indication that the contract lan-guage in issue here was intended to mean some-thing other than that which it plainly states. Thus,theRespondent's action falls within the scope ofmanagement functions provision. Accordingly, wehold that, by agreeing to the management functionsprovisions, the Union waived its'right to bargainover the Respondent's change in its progressivediscipline procedure. SeeMetropolitan Edison Corp.v.NLRB,460 U.S. 693, 707-710 (1983) 4Our conclusion is not altered by the fact that 5or 6 years prior to changing its progressive disci-pline policy for absenteeism, the Respondent hadattempted to change unilaterally certain otherrules, but subsequently agreed to bargain over thechanges as part of a settlement of unfair labor prac-tice charges. Parties can have many different rea-sons for agreeing to settle unfair labor practicecharges and many different reasons for agreeing on4 SeeEmery Industries,268 NLRB 824 (1984) (contract clause author-izing dismissal for neglect of duty coupled with union's inaction held towaive union's right to bargain over company's adoption and alteration ofabsentee control program),Laredo Packing Co,254 NLRB 1, 8-9 (1981)Because the alleged contractual waiver provision inCiba-Geigy Pharma-ceuticalsDivision,264 NLRB 1013 (1982), enfd 722 F 2d 1120 (3d Cir1983), did not specifically refer to rules on the subject concerning whichthe employer there made its unilateral change, that case is distinguishable287 NLRB No. 16 UNITED TECHNOLOGIES CORPsome occasions to forego exercising rights that areclearly theirs under a collective-bargaining agree-ment.The single,temporallydistant incident onwhichour dissenting colleague relies as castingdoubt on the meaning of the management functionsclausewith respect to disciplinary rules simplycannot bear the weight he assignsit.sAccordingly,inCase 39-CA-1732,we find no violation of theAct.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Technologies Corporation, Hart-ford,Connecticut, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1. -Delete paragraphs 1(b) and 2(c), (d), and (e)and reletter the subsequent paragraphs.2.Delete the second sentence of paragraph 2(g).3.Substitute the attached notice for that of theadministrative law judge in Appendix A to his de-cision.MEMBERJOHANSEN,dissenting in part.Idissent from my colleagues'reversal of thejudge in Case 39-CA-1732 tofind that the Re-spondent did not violate Section 8(a)(1) and (5) oftheAct byunilaterally changing the progressivediscipline procedure for absenteeism.It is undisputed that work rules and related disci-plinary procedures are mandatory subjects of bar-gaining.However,theRespondent contends thattheUnion clearly and unmistakably waived itsright to bargain over the Respondent's decision tochange its discipline policy. The Respondent's ar-gument is based on the management functionsclause contained in article I of the collective-bar-gaining agreement which states, inter alia, that theRespondent has the "right to make and apply rulesand regulations for . . . discipline."The judge found that the clause"does not clear-ly and unequivocally waive the union's bargainingrightswhen the employer makes a substantialchange in well-established disciplinary practices."The judge made additional findings,with which5Unlike the evidence that the court of appeals inElectricalWorkersIBEW Local 1395 v NLRB,797 F 2d 1027 (D C Cir 1986), character-ized as possibly indicating an intent inconsistent with the language of thecontractual provision at issue there, the incident on which our colleaguerelies lacks any linkage to the parties' negotiations over the clause This isnot to say that evidence of the way in which a clause is applied is notrelevant to its meaning One may, however, concede that such evidenceis relevant without accepting the proposition that an express contractualwaiver of a union's negotiating rights over a specific subject becomes anullity if the employer fails to exercise its right to act unilaterally underthe clause on every possible occasion199the,majority does not quarrel, that when the Re-spondent had last attempted to make a unilateralchange in the discipline rules in the face of thesameclause-at least 5 years earlier-the Unionfileda charge with the Board. The charge wasonlywithdrawn after the Respondent agreed tobargain over the change. At the same time the Re-spondent refused to bargain over a unilateralchange involving solicitation of literature.Thecharge was litigated and the Board and the SecondCircuit Court of Appeals found a violation of theAct.The majority admits that it is inappropriate to in-terpret the language contained in a collective-bar-gaining agreement in a vacuum.' However, theyfailto ascertain the importance of this history,characterizingitasa single, distant incident with-out linkage to negotiations. The linkage is that theRespondent, having once asserted its interpretationof the management-rights clause and, after unionopposition, agreeing to bargain, led the Union rea-sonably to believe that the Union's position wascorrect and therefore that there was no need to ne-gotiate a change in the language of the collective-bargaining agreement.Only now, over 5 yearslater,does the majority attempt to legitimize theRespondent's forfeited interpretation.Based on the past practice of the parties, it isclear that there was no waiver notwithstanding thewords used.2 The very least that can be said re-garding the past practice is that it demonstratesthat there certainly was no "clear and unequivo-cal" waiver.I agree with the majority in all other respects.iIndianapolis Power Co,273 NLRB 1715 (1985), revd and remandedsub nomElectricalWorkers IBEW Local 1395 v NLRB,797 F 2d 1027 at1033 (D C Cir 1986)2ElectricalWorkers IBEW Local 1395,797 F 2d at 1036 fn 9 (notingthat the"plain meaning" rule is ill-suitedfor theinterpretationof collec-tive-bargaining agreements)APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT exclude production control coor-dinators (PCCs) from appropriate bargaining unitsof production and maintenance workers withoutbargaining with or notice to North Haven AircraftLodge 707, Industrial Aircraft Lodge 1746-A, In- 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdustrialAircraftLodge 1746, and Lodge 700,Cartel Lodge, all of the International Association ofMachinists and Aerospace Workers, AFL-CIO.WE WILL NOT ip any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize the PCCs as part of the'col-lective-bargaining units of production and mainte-nance workers at each of the plants noted belowand we will apply to the PCCs the terms of thecollective-bargainingagreements covering thoseunits:United Technologies Corporation, Pratt &Whitney Aircraft Group, Manufacturing Divi-sion,North Haven, Connecticut plant.United Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Prod-uctsDivision andManufacturingDivision),Southington, Connecticut plant.United Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Engi-neering andManufacturingDivision),EastHartford, Connecticut (including the DE Lab,theWillgoos Lab, facilities located atMan-chester and Rocky Hill) and Power SystemDivision, South Windsor, Connecticut.United Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Engi-neering and Manufacturing Division), Middle-town, Connecticut plant.WE WILL bargain with the Local unions over thecontinued status of PCCs and bargaining unit em-ployees.WE WILL make PCCs whole for any losses theymay have incurred as a result of their exclusionfrom the bargaining units and from coverage of thecollective-bargaining contracts, with interest.UNITEDTECHNOLOGIESCORPORA-TIONOtto P Witt, Esq.,for the General Counsel.Joseph CWells,Esq. (Farmer,Wells,Sibal & Dempsey),of Hartford, Connecticut, for the RespondentDaniel E. LivingstonandJames L Kestell, Esqs. (Kestell,Pogue & Deinhardt),of Hartford, Connecticut, for theCharging PartyDECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge Theabove proceeding was held on November 7 and 8, 1983,inHartford, Connecticut. On a charge filed by District91,Machinists (District 91) the Officer in Charge for Su-bregion 39 (Officer in Charge) issued a complaint onAugust 18, 1983, 'in Case 39-CA-1638 pursuant to Sec-tion 10(b) of the National Labor Relations Act (the Act)In addition, on a charge filed by Local Lodge 700, CartelLodge, Machinists (Lodge 700)1 the Officer in Charge,on August 31, 1983, issued a complaint in Case 39-CA-1732 pursuant to Section 10(b) of the Act.2 An orderconsolidating the two cases was issued on September 14,1983, by the Officer in Charge pursuant to Section102 33 of the Board's Rules and Regulations and State-ments of ProcedureThe complaints in both cases allege that United Tech-nologiesCorporation (Respondent or the Company)made unilateral changes in terms and conditions of em-ployment in derogation of the Unions' bargaining rightsunder Section 8(a)(5) and (1) of the Act. Respondentfiled answers in both cases denying the commission ofany unfair labor practices. In Case 39-CA-1638 Re-spondent also asserted a number of affirmative defensesAll parties were represented, and participated at thehearing, and had a full opportunity to adduce evidence,examine and cross-examine witnesses, file briefs, andargue orally. All the parties filed briefs that have beencarefully consideredThe issues raised in these proceedings are:1.Whether Respondent violated Section 8(a)(5) and(1) of the Act by restructuring its operations and therebyexcluding a group of production control coordinatorsfrom the collective-bargaining unit without notice to, orbargaining with, the exclusive bargaining representativesof its employees?2Whether Respondent, in unilaterally altering its dis-ciplinary procedures in attendance cases, violated Sec-tion 8(a)(5) and (1) of the Act?3.On the entire record,3 including my observations ofthe demeanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Delaware corporation with a mainoffice located in Hartford; Connecticut, and places ofbusiness in North Haven, Southington, East Hartford,andMiddletown, Connecticut, collectively called theConnecticut facilities. These four facilities are part of Re-spondent's Pratt & Whitney Aircraft Group. At all timesmaterial,Respondent has been engaged in the manufac-ture, nonretail sale, and distribution of aircraft enginesand related products. During the 12-month period endingAugust 30, 1983, Respondent, in the course and conductof its business, sold and shipped from its Connecticut fa-cilities products, goods, and materials valued in excess of$50,000 directly to points located outside the State of'Together District 91 and Local 700 will be referred to as the Charg-ing Party2Lodge 700 filed an amended charge on August 9, 1983, and a secondamended charge on August 25, 1983, in Case 39-CA-1732, both amend-ing the original charge filed on July 20, 19831After the close of the hearing Respondent, in a written motion datedNovember 8, 1983, and served on the other parties, requested that therecord be reopened to admit a written stipulation signed by counsel foreach of the parties In light of the agreement among the parties, themotion is granted UNITED TECHNOLOGIES CORPConnecticut The complaints allege, Respondent admits,and I find that, at all times material, Respondent hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.iITHE LABOR ORGANIZATIONSDistrict 91 is an administrative division of the Machin-istUnion (IAM) that is comprised of a number of localunions in the Hartford, Connecticut area, includingNorth Haven Aircraft Lodge 707, Industrial AircraftLodge 1746-A,',, IndustrialAircraftLodge 1746, andLodge 700.4 The complaint in Case 39-CA-1638 al-leges,5Respondent admits, and I find that each of theabove-named locals and District 91 are labor organiza-tions within the meaning of Section 2(5) of the Act.IIITHE BARGAINING UNITS INVOLVEDAt all times material Respondent, at each of its Con-necticut facihties,6 has been a party to a collective-bar-gaining agreement, covering a unit of production andmaintenance workers with one of the District 91.7 Thecomplaint in Case 39-CA-1638 alleges,8 Respondentadmits, and I find that the following units are appropri-ate for the purposes of collective bargaining under Sec-tion 9(b) of the Act.1All production and maintenance employees oftheUnitedTechnologiesCorporation,Pratt&Whitney Aircraft Group, Manufacturing Division atitsNorth Haven, Connecticut, plant, including in-spectors, crib attendants, material handlers, factoryclerks and working leaders, but excluding timekeep-ers, engineering and technical employees, laboratorytechnicians, foremen's clerks, salaried office andclerical employees, medical department employees,first aid employees, plant protection employees, ex-ecutives, plant superintendent, division superintend-ents,general foremen, foremen, assistant foremen,group supervisors, watch engineers, and all othersupervisory employees with authority to hire, pro-mote,discharge,discipline,orotherwise effectchanges in the status of employees, or effectivelyrecommend such action.2.All production and maintenance employees ofthe.UnitedTechnologiesCorporation,Pratt&Whitney Aircraft Group (Commercial Products Di-vision and Manufacturing Division) at its Southing-ton, Connecticut, plant including inspectors, crib at-"Each of these local unions will henceforth be referred to as "Lodge"followed by its designated numberWhen it is clear which local is beingreferred to, the local may simply be called the Union Additionally, allthe locals together or District 91 may be referred to simply as the Unionwhen the reference is clear from the context5Additionally,the complaint in Case39-CA-1732 alleges Local 700 isa labor organization within the meaning of the Act6Henceforth,the Connecticut facilities, when referred to individually,will be called by the name of the town in which they are located '7Lodge 700 represents Respondent's employees at Middletown, atNorth Haven Lodge 707 is the representative,atEast Hartford Lodge1746 is the representative,at Southington Lodge 1746-A is the represent-ative8Additionally,the complaint in Case39-CA-1732 alleges that the unitatMiddletown is appropriate for the purposes of collective bargaining201tendants,materialhandlers,factoryclerksandworking leaders, but excluding timekeepers, engi-neering and technical employees, apprentices, train-ees, laboratory technicians, foremen's clerks, sala-ried office and clerical employees, medical depart-ment employees, first aid employees, plant protec-tion employees, executives, plant superintendents,division superintendents, general foremen, foremen,assistant foremen, group supervisors, watch engi-neers, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees,or effectively recommend such action.3All production and maintenance employees oftheUnitedTechnologiesCorporation,Pratt&Whitney Aircraft Group (Commercial EngineeringandManufacturingDivision) at their facilities inand around East Hartford, Connecticut (includingthe DE lab, the Willgoos Lab, and facilities locatedatManchester and Rocky Hill) and Power SystemsDivision and its facility located at South Windsor,Connecticut, including inspectors, crib attendants,material handlers, factory clerks and working lead-ers,but excluding timekeepers, engineering andtechnical employees, laboratory technicians, fore-men's clerks, salaried office and clerical employees,.medical department employees, first aid employees,plant protection employees, executives, plant super-intendents,division superintendents, general fore-men, foremen, assistant foremen, group supervisors,watch engineers, and all other supervisory employ-ees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status ofemployees, or effectively recommend such action4.All production and maintenance employees oftheUnitedTechnologiesCorporation,Pratt&Whitney Aircraft Group (Commercial EngineeringandManufacturingDivision) at itsMiddletown,Connecticut, plant, including inspectors, crib attend-ants,material handlers, working leaders, and plantclerical employees but excluding all timekeepers,engineering and technical employees, professionalemployees, laboratory technicians, foremen's clerks,salaried office and salaried clerical employees, medi-cal employees, first aid employees, plant protectionemployees, executives, plant superintendents, divi-sion superintendents, general foremen, foremen, as-sistant foremen, group supervisors, watch engineers,and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effec-tively recommend such action.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Case39-CA-1638: Exclusionof theProductionControl Coordinators from the Bargaining UnitsPrior to 1982 Respondent, at all four of its Connecti-cut facilities, employed a staff of expediters,also knownas dispatchers,to keep track of inventory and to moveparts throughout the plants.The expediters were includ- 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed in the collective-bargaining units at all four Connecti-cut facilities at all times material.9 As of July 4, 1982,Respondent employed approximately 146 expediters atEast Hartford, 37 at North Haven, 14 at Southington,and 44 at Middletown. i oExpediters at the various Connecticut facilities per-formed basically the same job. Working from lists pro-vided by their supervisors, expediters followed parts thatwere subject to shortages, commonly referred to as "hotparts," from the time of the anticipated shortage until thepart reached its ultimate destination. Only between 10and 20 percent of the parts processed at the Connecticutfacilitieswere "hot" and needed to be expedited. Thebalance went through the shop on their own accord.In chasing hot parts through the plant, expeditersphysically followed the parts from one department to an-other.Accordingly, expediters spent a large part of theday walking throughout the plant. Expediters were alsoresponsible for taking inventory by physically countingthe parts for which they were responsible. They also in-vestigated delays, followed up on engineering changes,and allocated parts for use in engines and use as spares.Part of their time was spent behind a desk compilingdaily status reports for all parts on the shortage list. Atleast some of the expediters also used computer terminals(CRTs) for various purposes, including allocating and lo-cating parts.Expediters worked under the direction of foremen andworking-leader expediters. The latter group made assign-ments and assisted expediters with problems in additionto following parts themselves.Respondent also employed a group of clerical employ-eeswhose main function was to maintain productioncontrol records and reports These production inventoryclerks (PICs) were salaried employees and were not in-cluded in the bargaining units. t t In at least some of theplants PICs were located in office areas, away from theshop floor.In their capacity as recordkeepers, PICs spent most oftheir working time operating the CRTs. They kept trackof parts within departments. Information about the partswas fed into the computer by the PICs and was gatheredin a central data bank Computer printouts on the partswere produced the following day and audited for accura-cyA major flaw in the system, according to DavidFairbanks, Respondent's senior compensation administra-tor,was that the information it generated was always 1-day old and frequently unreliableToward the middle of 1982 Respondent began to im-plement a new system of inventory and production con-9Expediters were first included in the bargaining unit at Middletownin 1979 pursuant to a written supplement to the parties' 1977 collective-bargainingagreement10The General Counsel and Respondent both entered into evidencefigures concerning the numbers of expediters Respondent employed ateach of the Connecticut facilities as of July 4, and October 1982 Theparties stipulated that any inconsistencies should be resolved in favor ofthe computer printouts submitted by the General Counsel The figuressubmitted by both parties included working-leader expediters, who werealso members of the bargaining uniti iAll salaried employees at the Connecticut facilities werenonunionemployees, while all the hourly workers were included in the bargainingunitstrol.According to Fairbanks, the purpose of the newprogram,whichwas called the production controlsystem, was to account for all parts at all times with up-to-date information.Thiswas to be accomplished bycomputerizing the process of following parts within andamong the various departmentsUnder the Company's plan implementation of the pro-duction control system involved the elimination of expe-diters and PICs and the employment of production con-trol coordinators (PCCs), who would report to planningsupervisors instead of to working-leader expediters andforemen Like expediters, PCCs are responsible for fol-lowing parts and expediting their progress throughoutthe plant. 12 Unlike expediters, PCCs perform this oper-ation primarily through the use of CRTs and, according-ly, spend most of their time at the computer terminalrather than traveling throughout the plant Another dif-ference between the expediter and PCC jobs is that al-though expediters moved parts from their point of originthroughout the entire plant, at least the majority ofPCCs appear to monitor the progress of a particular partin only a limited number of areas, after which anotherPCC assumes responsibility for the part. Additionally,PCCs feed information about parts into the automatedproduction and inventory system Hence, it appears thatin addition to expediting, PCCs also have an expandedrecordkeeping function.Implementation of the production control systembegan with a pilot program at Southington. WilliamShortell, the shop committeeman at Southington, testifiedthat toward the middle of 1982 Lodge 1746-A began re-ceiving complaints from expediters that CRTs werebeing installed on the shop floor, and that bargaining unitwork was being performed by salaried people. TheUnion filed a grievance and, according to uncontradictedaccounts, at a third-step grievance meeting managementdenied that bargaining unit work was being performedby salaried personnel and that Respondent had plans toeliminate the expeditersInOctober or November 1982, Lodge 1746-A filedgrievances relating to the layoffs of two expediterswhom the Union claimed were replaced by salaried per-sonnel.At the third-step grievance meeting held onMarch 31, 1983, management informed union officialsthat expediters were being replaced by PCCs and thatbecause of the technical nature of the job and the sensi-tivity of the information that PCCs would have accessto, they would not be bargaining unit employees. In ad-dition, the company officials indicated that the newsystem was also being implemented at other plants Thetwo grievants were later rehired as salaried employees.On March 31, 1983, Respondent also held meetingswith union officials at each of the other Connecticut fa-cilities.Respondent, at each meeting, announced the in-troduction of the production control system and theelimination of expediters in favor of nonunit PCCs. AtEast Hartford and Middletown, the Company also indi-12Two different PCC job descriptions were received into evidenceAccording to Fairbanks' uncontradicted testimony, the job description of-fered by Respondent went into effect June 1983 and superseded the oneoffered by the General Counsel UNITED TECHNOLOGIES CORPcated that individuals working as expediters would betransferred to nonunit jobsThe production control system has been introducedgradually and, as of the date of these proceedings, was atvarious stages of implementation at each of the Connecti-cut facilitiesBy October 30, 1983, there were no longerany expediters employed at Southington or NorthHaven At Hartford approximately 44' expediters werestillemployed as of that date and at Middletown thenumber was 23 Many former expediters were moved outof the bargaining unit into PCC ,lobs. 13 Other expeditershave been eliminated through attrition, termination, de-motion, and promotion Additionally, the parties stipulat-ed that by October 30, 1983, 48 out of the 76 PICs whohad been employed at the Connecticut facilities were as-signed as PCCs The others were transferred, promoted,demoted, terminated, or left in the PIC jobs Of the 24group leaders for production information control, whomRespondent employed at the 4 plants, 10 became PCCs.Respondent provided the PCCs with some training intheir new jobs Initially an instructor, during a 1- or 2-day session, explained the general operation of the newsystem and taught the employees how to use the CRTs.Later on the system was explained in greater detailduring a week-long training program at which time em-ployees received instruction 3 hours per dayDiscussion and AnalysisThe General Counsel and the Charging Party contendthat in unilaterally eliminating the expediters and replac-ing them with nonunion personnel, Respondent refusedto bargain over a mandatory subject of bargaining in vio-lationof Section 8(a)(5) and (1) of the Act. Moreover,they argue that the Union never waived its right to bar-,gainover the issueRespondent characterizes the PCC positionas an en-tirely new job that had never been part of thebargainingunit in the first place Furthermore, Respondent arguesthat its decision to institute the PCC position outside thebargaining unit and assign former unit employees to thejob is clearly within its management's perogatives undereach of the collective-bargaining agreements at the Con-necticut facilitiesI find in agreement with the General Counsel and theCharging Party that Respondent unlawfully refused tobargain over the decision to exclude PCCs from the bar-gaining unitInmaking this determination I emphasizethat Respondent's decision to modernize and restructureitsoperations was not itself a mandatory subject of bar-gainingRespondent'sfailure to bargain over the exclusionof PCCs from the bargaining unit,however, violated itsduty to bargain over theeffectsof the decision to insti-tute a production control system.InFirstNational Maintenance Corp v NLRB,452 U.S666 (1981), the Supreme Court set forth an analytic13According to Respondent's own records, at Southington and NorthHaven, where the position has already been completely eliminated, a ma-jority of the former expediters have been reassigned to PCC jobs A sub-stantial number of former expediters have also become PCCs at Middle-town and East Hartford, although it is unclear how many will becomePCCs when the expediter positions finally are eliminated completely atthose facilities203framework for determining when managerial decisionsare mandatory subjects of bargaining The Court dividedmanagerial decisionmaking into three categoriesDeci-sions in the first category, such as advertising, producttype, and financing arrangements have only an attenuat-ed impact on the employment relationship and, accord-ingly, employers are free to act unilaterally. At the otherextreme, the second type of decision regarding suchthings as layoffs, recalls, and work rules lie at the heartof the employment relationship and are therefore subjecttomandatory bargaining. The third type of managerialdecision is not itself primarily about employment, but ithas a substantial impact on terms and conditions of em-ployment. Regarding this last category, the Court im-posed a balancing test that weighs the "employer's needfor unencumbered decisionmaking" against the benefitthatmandatory bargaining would accrue to "labor-man-agement relations and the collective-bargaining process."FirstNational Maintenance,supra at 679 On the facts ofFirstNationalMaintenance,theCourt placed respond-ent's decision to partially close its operations in the thirdcategory and after applying the balancing test held thatthe employer was not required to bargain over its deci-sion.The Court did, however, require the employer tobargain over theeffectsof its decision on its employees.There is no dispute that the union must be given asignificant opportunity to bargain about these mat-ters of job security as part of the "effects" bargain-ingmandated by § 8(a)(5) . . . And under§ 8(a)(5), bargaining over the effectsmust beconducted in a meaningful manner and at a mean-ingful time, and the Board may impose sanctions toinsure its adequacy. A union, by pursuing such bar-gaining rights,may achieve valuable concessionsfrom an employer engaged in a partial closing Italsomay secure in contract negotiations provisionsimplementing rights to notice, information, and fairbargaining.FirstNational Maintenance,supra at 681-682.The Board, in a recent plurality decision, consideredthe question as to when managerial decisions are subjecttomandatory bargaining in light ofFirstNational Main-tenance,and established the following test.[T]he critical factor . . . is the essence of the deci-sion itself, i.e.,whether it turns upon a change inthe nature or direction of the business, or turnsupon labor costs,notitseffect on employees nor aunion's ability to offer alternativesOtis Elevator Co.,269 NLRB 891, 892 (1984)Applying this test Board Chairman Dotson andMember Hunter held that the employer did not violateitsduty to bargain by failing to consult with the unionover its decision to close certain obsolete facilities and toconsolidate its research operations in a single location.Members Dennis and Zimmerman, each in separate opin-ions, agreed with the Board's conclusion inOtis Elevator,but refused to adopt the Board's rationale narrowly limit-ing the scope of mandatory bargaining over managerial 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIdecisions to situations in which labor costs alone moti-vated the employer's action Both Members Zimmermanand Dennis envisioned a broader category of cases inwhich managerial decisions would be subject to the dutyto bargainAll the Board members did agree that although the de-cision to consolidate and relocate the employer's oper-ationswas not a mandatory subject in and to itself, theemployer was obliged to bargain over the effects of thedecision.Accordingly, the Board remanded the case tothe administrative law judge for a determination as towhether the employer unlawfully failed to engage in ef-fects bargainingMember Zimmerman dissented on thegrounds that the record already demonstrated that Re-spondent violated its duty in this regard and, according-ly, a remand was inappropriate and unnecessaryIn the instant case Respondent's decision to improvethe efficiency and accuracy of its inventory control oper-ation by modernizing its procedures through the produc-tion control system was clearly not a mandatory subjectof bargaining under any of the tests set forth inFirstNa-tionalorOtisElevator i'Indeed, 'neither theGeneralCounsel nor the Charging Party argue to the contrary.However, the decision to implement the production con-trol system had a substantial and direct impact on Re-spondent's employees, although it did not primarily focuson wages, hours, and working conditions In short, thedecision belongs in the third category of theFirstNa-tionalscheme and accordingly Respondent was obligedto engage in effects bargaining. In unilaterally excludingPCCs from the bargaining unit, Respondent failed tomeet this duty. It is indeed hard to imagine a more sig-nificant effect on employees, save losing their jobs entire-ly,than their exclusion from the bargaining unit, anaction that could impact on all their other terms andconditions of employment.Respondent's contention that the former expeditershad no interest in the exclusion of PCCs from the bar-gaining unit because the latter position was an entirelynew job that had never before existed is without merit.The Board has consistently held that employers violatethe Act when they, without bargaining, replace bargain-ing unit jobs with nonunit positions or transfer substan-tial groups of employees out of the unitBay ShipbuildingCorp,263 NLRB 1133 (1982), enfd 721 172d 187 (7thCir. 1983),Newspaper Printing Corp,250 NLRB 1144(1980), reversed on other grounds 692 F 2d 615 (6th Cir.14 It should be noted that the case at bar is unaffected by the Board'srecent decision inMilwaukee Spring Division,268 NLRB 601 (1984) InMilwaukee Spring,in contrast to the case at bar, the parties stipulated thatthe employer satisfied its obligation to bargain with the union over its de-cision to relocate its assembly operations and also expressed a willingnessto bargain over the effects of that decision The question addressed bythe Board was whether respondent's implementation of its decision in theabsence of union's consent was an unlawful midterm modification withinthe meaning of Sec 8(d) of the ActNeither is Administrative Law Judge Green's decision inUnited Tech-nologiesCorp,JD-NY-58-82 (1982), a case involving Respondent at itsNorth Haven facility and cited by all the parties, helpful in deciding theissues here In that case the judge held that the employer's decision torestructure its plant was not a mandatory subject of bargaining after find-ing that the decision belonged in either the first or third category set outby First NationalThe judge also found that the employer made genuineefforts to bargain over the effects of its decision1982);Dura-Vent Corp.,257 NLRB 430 (1981). This istrue even when the restructuring results in changes incertain jobs.Specifically, the Board requires that, "When, as here,an employer attempts to justifyremoving aparticulargroup or groups from the coverage of a collective-bar-gaining agreement or relationship, it has the burden ofshowing that the group is sufficientlydissimilarfrom theremainder of the unit so as to warrant removal "'BayShipbuilding,supra at 1140, quoting,Rice Food Markets,255 NLRB 884 (1981) (emphasis supplied). InBay Ship-building,the Board held that the employer violated theAct by unilaterally instituting a computerized loftingprocess outside the bargaining unit in place of a manuallofting system that had employed bargaining unit work-ers.Although the Board acknowledged that computertechnology had significantly altered the lofting job, itconcluded that the bargaining unit including any loftingwork was still viable.Like the employer inBay Shipbuilding,Respondent hasnot met its burden of showing that the PCC position wasso different from the expediter job as to justify its exclu-sion from the bargaining unit Respondent concedes thatthe mere introduction of technology would not warrantkeeping PCCs out of the bargaining unit, but points to anumber of very significant differences between PCCsand expediters, including the PCCs' extensive use of theCRTs, reduced mobility about the plant, and expandedrecordkeeping functions.These differences, however,flow directly from the improved methodology and in-creased efficiency brought on by the computer technolo-gy. The expediter's basic function to keeping track of in-ventory and following parts through the plant coincidedprecisely with the function ascribed to the PCCsNot surprisingly, the implementation of the productioncontrol system improved efficiency to the extent that theclericalPICs could be eliminated Neither this nor thefact that Respondent, rather than laying off all PICs, re-assigned some of them as PCCs, defeats the conclusionthatPCCs essentially assumed the jobs formerly per-formed by the expeditersRespondent's contention that its power to excludePCCs from the bargaining unit is clearly embodied in ar-ticle I of its collective-bargaining agreements at each ofthe Connecticut facilities is also without meritAll fourcollective-bargaining agreements contain a managementfunctions clause that provides in pertinent part that:It is recognized that in addition to other func-tions and responsibilities the company has and willretain the sole right and responsibility to direct theoperations of the company and in this connection todetermine the number and location of its plants; theproduct to be manufactured, the types of work tobe performed; the assignment of all work to em-ployees or other persons, the schedules of produc-tion, shift schedules and hours of work, the meth-ods, processes and means of manufacturing; and toselect,hire, and demote employees, including theright to make and apply rules and regulations forproduction. [and] efficiency . . . UNITED TECHNOLOGIES CORP205It shall also have the right and responsibility . . .to promote and transfer, and to lay off because oflack of work or other cause, unless otherwise hereafter providedEssentially,Respondent'sargument ' restson thepremise that, even assuming its exclusion of PCCs fromthe bargaining unit was a mandatory subject of bargain-ing, the Union waived its right to negotiate over suchmatters by agreeing to a broad management functionsclause. i 5 Indeed, article I reserves to the Company agreat deal of latitude in pursuing its managerial objec-tivesThe Board and Courts have consistently held,however, that the waiver of a statutory right, includingthe right to bargain over a mandatory subject, will notbe inferred lightly and must be clear and unmistakable.Metropolitan Edison Co v NLRB,460 U S. 693, 708 fn12 (1983);SouthernFloridaHotel & Motel Assn.,245NLRB 561, 567-568 (1979)The General Counsel and the Charging Party do notdispute Respondent's right under the management func-tions clause to unilaterally create new departments, alteritsmethods of production and inventory control, and toassign work at its discretion. The management functionsclause, however, doesnotwaive the Union's right to bar-gain over the substitution of a substantial group of bar-gaining unit workers with nonunit employees, i 6 and itcertainly does not do so "clearly and unmistakably." SeeBay Shipbuilding,supra, 263 NLRB at 1140. i °'B. Case 39-CA-1732: The Changes in ProgressiveDiscipline for Attendance ProblemsAlthough the parties have instituted no written systemof progressive discipline, it is undisputed that Respond-ent, at Middletown, i 8 had established a practice of sus-pending employees with attendance problems before dis-charging them. Clifford Forster, a pipefitter at Middle-town and the president and chairman of the shop com-mittee, testified that employees who committed attend-ance infractions after receiving verbal and/or writtenwarnings received a 3-day suspension before being dis-chargedA long-term employee might receive an addi-tional5-day suspension prior to terminationMartinLawrence, Respondent's senior personnel administratoratMiddletown, testified that since January 1, 1980, outof 71 employees terminated for unsatisfactory attend-ance, all but 4 were suspended first.15During both the 1977 and 1982 negotiations between Respondentand the Union, which were apparently conducted jointly for all fourConnecticut facilities, the Union unsuccessfully sought sweeping changesin the broad management functions clause18 It is worth noting that the Board draws a sharp distinction betweentransfers or promotions of individuals or small groups outside the bar-gaining unit and the removal of enough employees to cause the unit asubstantial loss of work The Board does not consider the latter companyaction a mere promotion or assignmentLutheran Home of Kendallville,Indiana,264 NLRB 525 (1982)11CfUnited Aircraft Corp (Pratt & Whitney Division),192 NLRB 382,389 (1971), modified 534 F 2d 422 (2d Cir 1975) (no violation when theemployer, in order to avoid layoffs, transferred five employees to preex-isting, unrelated jobs outside of the bargaining unit)18Only the Middletown facility is involved in this disputeIn June 1983 the manager of Middletown operationsposted a notice at the facility that provided the followingin pertinent partIn applying progressive disciplinary action in casesinvolving poor attendance, we have used a patternof verbal warning, written warning, suspension andfinally, dismissal.The imposition of additional time off from the jobin the form of a suspension for poor attendance iscounterproductiveEffective immediately, any indi-vidual who received a final warning and who failsto improve or maintain an attendance record satis-factory to supervision will be dismissed.In a telephone conversation with Forster, Sal Carabetta,the personnel manager at Middletown, explained theCompany's decision. 19Forster delivered the Union's response with a letterdated June 8, 1983, in which he contended that the pro-gressive discipline procedure was a mandatory subject ofbargaining under the law and in which he formally re-quested that Respondent negotiate. In a June 17, 1983reply letter, Carabetta, pointing to the management func-tionsclause in the collective-bargaining agreement,denied that the Company was required to bargain overits decision and refused the Union's requestDiscussion and AnalysisIt is well settled that work rules, including disciplinaryprocedures, are mandatory subjects of bargainingCtba-Geigy Pharmaceuticals Division,264 NLRB 1013, 1016(1982), enfd 722 F 2d 1120 (3d Cir. 1983),Womac Indus-tries,238 NLRB 43 (1978).20 The question raised by.Re-spondent's defense is thus whether the Union clearly andunmistakably waived its right to bargain over Respond-ent's decision to change its discipline policy for absen-teesRespondent's argument that the management functionsclause empowered it to unilaterally alter disciplinary pro-cedures is without merit. Article I of the collective-bar-gaining agreement provides in pertinent part thatIt is recognized that in addition to other func-tions and responsibilities, the company has and willretain the sole right and responsibility to direct theoperations of the company . . . and to select, hire,and demote employees, including the right to makeand apply rules and regulations for production, dis-cipline, efficiency and safetyIt shall also have the right and responsibility todischarge or otherwise discipline any employee forjust causeand to lay off because of lack of19 It isunclear from the record whether the Union was notified of thedecision before the notice was posted, but it is undisputed that the Com-pany never offered to bargain20 See alsoFirstNationalMaintenance,supraRespondent's decisionregarding work rules falls into the second category of managerial deci-sionmakmg because it is primarily concerned with the employment rela-tionship SeeWomac industries,supra 206DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwork or other cause, unless otherwise hereinafterprovided.Although the clause permits the employer considerablelatitude in making rules and disciplining its employees, itdoes not clearly and unequivocally waive the union'sbargaining rights when the employer makes a substantialchange in well-established disciplinary practices.Ciba-Geigy Pharmaceuticals Division,supra,at 1017,Merillat In-dustries,252 NLRB 784 (1980).In his June 17 letter Carabetta also referred to articleXXVII, section 2 of the collective-bargaining agreement,-a "zipper" type clause that providesThe parties, in consideration of the benefits, privi-leges and advantages provided in this agreementand as a condition to the execution of this agree-ment suspend meetings in collective bargaining ne-gotiations during the life of this agreement with re-spect to further demands . . . or with respect toany questions of wages, hours, or working condi-tions, except as may be dealt with as a grievanceunder Article VII hereofThis clause, however, does not support Respondent's ar-gument that the Union waived its right to bargain overchanges in the progressive discipline procedure. Al-though a "zipper" clause precludes parties from makingnew demands during the life of a contract, the employercannot use it as a sword in order to justify unilateralchangesGTE Automatic Electric,261 NLRB 1491, 1492fn 3 (1982).21Nor has Local 700 waived its right to bargain overRespondent's decision through inaction. Martin H. Lee,the director of labor relations for the Pratt & WhitneyDivision, testified that Respondent has routinely maderules as to discipline and safety without bargaining withthe Union. On cross-examination, however, he admittedthat the last unilateral change' Respondent made in disci-plinary rules, 5 or 6 years prior to these proceedings, re-sulted in a charge filed with the Board, which the Unionwithdrew only after Respondent negotiated over therules.22It is thus clear that the Union has not slept on itsright to bargain over these types of decisions.The fact that 4 out of 71 employees were dischargedfor absenteeism without a preliminary suspension doesnot show waiver by inaction either In the first place, itisunclear from the record that these lapses in the estab-lished procedure were ever brought to Lodge 700's at-tention through the grievance process 23 Moreover, a21The "zipper" clause is also contained in art XXVII, sec 2 of thecollective-bargaining agreements for the other Connecticut facilities andRespondent points to this clause in its brief to justify the implementationof the production control system For the same reasons noted above Ifind that this clause did not waive the Union's right to bargain over theexclusion of PCCs from the bargaining unit22 Regarding one of the rules Respondent unilaterally changed, involv-ing solicitationof literature, the charge was litigated Both the Board andthe Second Circuit found a violation of the Act23 According to Forster, although the Union is notified of every termi-nation and reason behind it, unless the individual grieves his dismissal, theUnion has no way of knowing if he was ever suspendedright once waived is not necessarily lost foreverNLRBv.Miller Brewing Co.,408 F 2d 12, 15 (9th Cir. 1969);Murphy Diesel Co.,184 NLRB 757 (1970), enfd 454 F 2d303 (7th Cir 1971) Although the Union may havechosen to allow the Company to bypass established pro-cedures in a few isolated instances, there is no indicationthat the Union intended to waive its right to bargainover a complete alteration of the Company's absenteepolicy.24For all the reasons discussed here, I find that Respond-ent in Cases 39-CA-1732 and 39-CA-1638 violated Sec-tion 8(a)(5) and (1) of the Act 25CONCLUSIONS OF LAW1United Technologies Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.District 91,Machinists, AFL-CIO and each of thefollowing local unions of the Machinists, AFL-CIO arelabor organizations within the meaning of Section 2(5) oftheAct:North Haven Aircraft Lodge 707, IndustrialAircraft Lodge 1746-A; Industrial Aircraft Lodge 1746;and Local Lodge 700, Cartel Lodge3.At all times material each of the locals referred toabove has been the designated and recognized exclusivebargaining agent for Respondent's employees at one ofitsConnecticut facilities:Lodge 707 at North Haven;Lodge 700 at Middletown, Lodge 1746 at East Hartford;and Lodge 1746-A at Southington4 'The following units are appropriate for collective-bargaining purposes under Section 9(b) of the Act.(a)All production and maintenance employees of theUnited Technologies Corporation, Pratt & Whitney Air-craft Group, Manufacturing Division of its North Haven,Connecticut plant, including inspectors, crib attendants,material handlers, factory clerks and working leaders,but excluding timekeepers, engineering and technical em-ployees, laboratory technicians, foremen's clerks, salariedoffice and clerical employees, medical department em-ployees, first aid employees, plant protection employees,executives,plant superintendents, division supervisors,watch engineers, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, oreffectively recommend such action.(b)All production and maintenance employees of theUnited Technologies Corporation, Pratt & Whitney Air-craftGroup (Commercial Engineering and Manufactur-ing Division) at their facilities in and around East Hart-24CfEmery Industries,268 NLRB 824 (1984) (The union waived itsright to bargain over changes in the employer's absentee control policyThe Board based its decision on the management rights clause, that ex-plicitlygavethe employer the right to discipline for "neglect of duty"which the Board construed as including absenteeism,coupledwith theunion's inaction on several prior occasions when the employer unilateral-ly changed itspolicyon absenteeism, including at least one change thatpreceded the parties' negotiations )25Notwithstanding the Board's recent decision inUnited TechnologiesCorp,268 NLRB 557 (1984), strengthening the deferral doctrine, deferralto arbitration underCollyer InsulatedWire,192 NLRB 837 (1971) is notappropriate in the case at bar because no part has raised it SeeMacDon-ald Engineering Co,202 NLRB 748 (1973) UNITED TECHNOLOGIES CORPford,Connecticut (including the DE Lab, the WillgoosLab, and facilities located atManchester and RockyHill), and Power Systems Division and its facility locat-ed at South Windsor, Connecticut, including inspectors,crib attendants,material handlers, factory clerks andworking leaders, but excluding timekeepers,engineeringand technical employees, laboratory technicians, fore-men's clerks, salaried office and clerical employees, med-icaldepartment employees, first aid employees, plantprotection employees, executives, plant superintendents,division superintendents, general foremen, foremen, as-sistant foremen, group supervisors, watchengineers, andallother supervisory employees with authority to hire,promote,discharge,discipline,orotherwiseeffectchanges in the status of employees, or effectively recom-mend such action.(c)All production and maintenance employees of theUnited Technologies Corporation, Pratt & Whitney Air-craftGroup (Commercial Engineering and Manufactur-ingDivision) at its Middletown, Connecticutplant, in-cluding inspectors, crib attendants,materialhandlers,working leaders, and plant clerical employees, but ex-cluding all timekeepers,engineeringand technical em-ployees, professional employees, laboratorytechnicians,foremen's clerks, salaried office andsalaried clerical em-ployees,medical employees, first aid employees, plantprotection employees, executives, plant superintendents,division superintendents, general foremen,foremen, as-sistant foremen, group supervisors, watchengineers, andallother supervisory employees with authority to hire,promote,discharge,discipline,orotherwise , effectchanges in the status of employees, or effectively recom-mend such action.(d)All production and maintenance employees of theUnited Technologies Corporation, Pratt & Whitney Air-craftGroup (CommercialEngineeringand Manufactur-ingDivision) at itsMiddletown, Connecticutplant, in-cluding inspectors, crib attendants,material handlers,working leaders, and plant clerical employees, but ex-cluding all timekeepers, engineering and technical em-ployees, professional employees, laboratory technicians,foremen's clerks, salaried office and salaried clerical em-ployees,medical employees, first aid employees, plantprotection employees, executives,plant superintendents,division superintendents, general foremen, foremen, as-sistant foremen, group supervisors, watchengineers, andallother supervisory employees with authority to hire,promote,discharge,discipline,orotherwiseeffectchanges in the status of employees, or effectively recom-mend such action5.By unilaterally excluding PCCs from the units ofproduction and maintenance workers at each of its Con-necticut facilities,Respondent has breached its duty tobargain in good faith in violation of Section8(a)(5) and(1) of the Act.6By unilaterally altering the progressive disciplineprocedures for absenteeism at its Middletown facility,Respondent has breached its duty to bargain in goodfaith in violation of Section 8(a)(5) and (1) of the Act.7The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDY207Having found that Respondent has engaged in unfairlabor practices,I recommend that Respondent cease anddesist therefrom and take certain affirmative action nec-essary to effectuate the policies of the Act.Having found that Respondent unlawfully excludedPCCs from the collective-bargaining units ateach of theConnecticut facilities without bargaining with or noticeto the Union, I recommend that Respondent be orderedto recognize the PCCs as part of the respective units, toapply the terms of the collective-bargaining agreementsto the PCCs, and to make them whole for any lossesthey may have suffered by Respondent's unlawful con-duct.Bay Shipbuilding,supra, 263 NLRBat 11,RiceFood Markets,supra. Specifically, Respondent is orderedto pay any wage differential from the contract rate, in-cluding any cost-of-living increases lost,26 to be comput-ed in accordancewith F.W.WoolworthCo., 90 NLRB289 (1950), withinterestasprovided inFlorida SteelCorp,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 139 NLRB 716 (1962). Additionally, I recommendthat Respondent be ordered to pay any pension or otherbenefits unlawfully withheld.27Although articleV of each collective-bargainingagreement provides for dues-checkoff procedures, in theabsence of evidence that employees have signed checkoffauthorizations, I reject the Union's request that Respond-ent be ordered to reimburse the Union for all dues andfees lost as result of Respondent's unlawful conduct.CaliforniaBlowpipe & Steel Co.,218NLRB 736, 754(1975), enfdmem 543 F.2d 416 (D C. Cir 1976).Having found that Respondent unlawfully altered itsdisciplinary procedures for absenteeism at Middletown, Irecommend that Respondent be ordered to rescind theunlawful changes and to bargain with Lodge 700 in goodfaith.Additionally, I recommend that Respondent be or-dered to offer reinstatement to any employees dismissedpursuant to the unlawfully instituted procedures28 totheir former or substantially equivalent positions, and tomake them whole with full backpay.Ciba-Geigy Pharma-ceuticalsDivision,supra, 264 NLRB at 10-11. Lost payshall be computed in the manner set forth in F.W. Wool-worthCo,supra,with interest as prescribed inFloridaSteel Corp,supra See generallyIsis Plumbing Co.,supra.Ialso recommend that any unlawful dismissals be ex-punged from the records of affected employees and that26There is evidence in the record that as of June 1983 PCCs, as aresult of their exclusion from the bargaining unit,lost 2 cents per hour incost-of-living increases and that future increases would have brought thisfigure up to approximately $1 per hour The precise determination of thecost-of-living increaseslost by PCCsas a result of Respondent'sunfairlabor practice,however,isbest left to compliance proceedings SeeGoshen Litho, Inc,196 NLRB 977 (1972), modified on other grounds 476F 2d 662 (2d Cir 1973)27The Board has held, "Because the provisions of employee benefitfund agreements are variable and complex, the Board does not provide atthe adjudicatory stage of a proceeding for this addition of interest at afixed rate on unlawfully withheld fund payments"Bay Shipbuilding,supra,263 NLRB at 1133,Merryweather Optical Co,240 NLRB 1213,1216 fn 7 (1979)28 There is no evidence in the record that as of the date of this pro-ceeding any employees were, in fact,dismissed pursuant to Respondent'sunlawfully implemented policy 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent notify them in writing that this has beendone and that the unlawful dismissals will not be usedagainst them in future personnel actionsOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed29ORDERThe Respondent, United Technologies Corporation,Hartford,Connecticut,itsofficers,agents, successors,and assigns, shall1Cease and desist from(a)ExcludingPCCsfrom the collective-bargainingunits found appropriate herein at each of the Connecticutfacilities,without notice to or bargaining with Machin-ists,Lodge 700, Lodge 1746, Lodge 1746-A, and Lodge707.(b)Altering established disciplinary procedures regard-ing absenteeism without notice to or bargaining with theMachinists,Lodge 700(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed under Section7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize the PCCs as part of the collective-bar-gaining units found appropriate at each of the Connecti-cut facilities here and apply to the PCCs the terms of thecollective-bargaining agreements covering those units,and bargain with the exclusive bargaining agents overthe continued status of PCCs as bargaining unit employ-ees.(b)Make PCCs whole for any losses they may haveincurred, as a result of their unlawful exclusion from thebargaining units and from coverage of the collective-bar-gaining agreements,in the manner prescribed in theremedy section of this decision.(c)Rescind all unilateral changes made in the discipli-nary procedures for absenteeism at Middletown and bar-gain with the exclusive bargaining agent for the unit atMiddletown,found appropriate here, over any alterationsin those procedures.(d)Reinstate any employees dismissed pursuant to theunlawfully instituted disciplinary procedures'to theirformer or substantially equivalent positions,without prej-udice to their seniority or other rights and privileges,with backpay as prescribed in the remedy section of thisdecision.(e)Remove any reference to a dismissal effected underthe unlawfully instituted disciplinary procedures fromthe records of any affected employees, and notify theminwriting that this has been done and that the unlawfulterminations will not be used against them in any futurepersonnel actions.(f)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-29 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as providedin Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesroll records, social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount ofbackpaydue under theterms of this Order.(g)Post at its plants at Middletown,North Haven,East Hartford,and Southingtoncopies of the attachednoticemarked"Appendix A." [Omittedfrom publica-tion.]Post atitsplant at Middletown,copies of the at-tachednoticemarked"Appendix B."30 Copies of thenotice, onforms provided by the Officer in Charge forSubregion39, afterbeing signedby theRespondent's au-thorizedrepresentative,shall be posted by theRespond-ent immediately upon receipt and maintainedfor 60 con-secutivedays inconspicuous places including all placeswhere notices toemployees are customarily posted Rea-sonable steps shall be takenby theRespondent to ensurethat thenotices are not altered,defaced, or covered byany othermaterial.(h)Notify the Officer in Charge inwritingwithin 20days from the date of this Order whatsteps the Re-spondent has takento comply.30 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTalter established disciplinary proceduresregarding absenteeism without notice to or bargainingwith Local 700, Canel Lodge, International Associationof Machinists and Aerospace Workers,AFL-CIO.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteed to them in Section 7 of the Act.WE WILL rescindallunilateral changes made in thedisciplinary procedures regarding absenteeism and WEWILLbargain over any alterations in those procedureswith the Union representing an appropriate unit of.All production and maintenance employees of theUnited Technologies Corporation, Pratt & WhitneyAircraft Group (Commercial Engineering and Man-ufacturingDivision) at itsMiddletown,Connecti-cut, plant, including inspectors,crib attendants, ma-terialhandlers,working leaders, and plant clericalemployees but excluding all timekeepers,engineer-ing and technical employees,professional employ-ees, laboratory technicians,foremen'sclerks, sala-ried office and salaried clerical employees,medicalemployees, first aid employees,plant protection em-ployees, executives,plant superintendents,divisionsuperintendents,general foremen, foremen,assistantforemen,group supervisors, watch engineers, andallother supervisory employees with authority to UNITED TECHNOLOGIES CORPhire,promote, discharge,discipline,or otherwiseeffect changes in the status of employees,or effec-tively recommend such action.WE WILLreinstate any employees dismissed pursuantto the unlawfully altered disciplinaryprocedure to theirformer or substantially equivalent positionswithout prej-udice to their seniority or other rights and privilegesWE WILLmake all whole employeeswho were dis-missed pursuant to the unlawfully altered disciplinary209procedures with backpay and interest,if any such em-ployees exist.WE WILL remove from the records of all affected em-ployees any reference to a dismissal resulting from theunlawfully altered disciplinary procedures and WE WILLnotify them, in writing, that this has been done and thatsuch dismissal will not be used as a basis for future per-sonnel actions against them.UNITED TECHNOLOGIES CORPORATION